DETAILED ACTION
This action is pursuant to the claims filed on 08/21/2019. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Russell (U.S. PGPub No. 2015/0094558).
Regarding claim 1, Russell teaches A bridge connector for coupling a control device to a biometric sensor (device of figs 2-3 interconnects electrodes 220-a-1/220-a-2 to electronics package 210), comprising: a first data port configured to be removably coupled to the control device (Fig 3 and [0042], conductive attachments 310-a-1 to 310-a-3); a second data port configured to be removably coupled to the biometric sensor (Fig 3 and [0042]; 305-a-1 and 305-a-2); and a flexible planar body comprising at least one signal pathway interconnecting the first data port to the second data port (Fig 3 holder 205-a with conductive wire 315-a; [0039] disclosing holder made of flexible material), wherein: the first and second data ports are configured to transmit biometric data from the biometric sensor to the control device ([0042]), using the at least one signal pathway (wires 315-a-1 and 315-a-2 transmit biometric data), and wherein at least one of: (i) the bridge connector is configured to provide a voltage to the biometric sensor from a power source in the control device ([0082] disclosing electronics package 210 including a battery), and (ii) the biometric sensor is configured to transmit at least some of the biometric data to the control device in a passive manner without consuming power from the power source (examiner notes this limitation is not required to be met by the prior art given the alternative recitation using “at least one of: (i) and (ii)).
Regarding claim 2, Russell further teaches wherein the bridge connector is configured to provide a voltage to the biometric sensor from a power source in the control device ([0082] disclosing electronics package 210 including a battery).
Regarding claim 11, Russell further teaches wherein the flexible planar body comprises a first plurality of data ports at a first surface, including the first data port (conductive attachments 310-a-1 to 310-a-2 on surface of package receptor 215 as disclosed in [0042]), and a second plurality of data ports at a second surface, including the second data port (Fig 3 and [0042]; 305-a-1 and 305-a-2 on surface of holder 205), and wherein the first plurality of data ports are coupled to the second plurality of data ports in a one-to-one relationship connecting each of the first plurality of data ports at the first surface with a respective one of the second plurality of data ports at the second surface (see fig 3, 305-a-1 and 305-a-2 connected one to one with 310-a-1 and 310-a-2).
Regarding claim 12, Russell further teaches wherein a location pattern of the first plurality of data ports on the first surface is different from a location pattern of the second plurality data ports on the second surface (see Fig 3, location pattern of 310-a-1/2 and 305-a-1/2 are different).
Regarding claim 14, Russell teaches A bridge connector for coupling a control device to a biometric sensor (device of figs 2-3 interconnects electrodes 220-a-1/220-a-2 to electronics package 210), comprising: a first data port configured to be removably coupled to the control device (Fig 3 and [0042], conductive attachments 310-a-1 to 310-a-3); a second data port configured to be removably coupled to the biometric sensor (Fig 3 and [0042]; 305-a-1 and 305-a-2); and a flexible planar body comprising at least one signal pathway interconnecting the first data port to the second data port (Fig 3 holder 205-a with conductive wire 315-a; [0039] disclosing holder made of flexible material), wherein: the first and second data ports are configured to transmit biometric data from the biometric sensor to the control device ([0042]), using the at least one signal pathway (wires 315-a-1 and 315-a-2 transmit biometric data), and wherein at least one of: (i) the bridge connector is configured to provide a voltage to the biometric sensor from a power source in the control device ([0082] disclosing electronics package 210 including a battery), and (ii) the biometric sensor is configured to transmit at least some of the biometric data to the control device in a passive manner without consuming power from the power source (examiner notes this limitation is not required to be met by the prior art given the alternative recitation using “at least one of: (i) and (ii)).
Regarding claim 17, Russell teaches A method of receiving biometric data from a patient, comprising: measuring the biometric data of the patient using a biometric sensor ([0024] disclosing ECG sensing, Fig 2 electrodes 220-a-1/2 acquire biometric data); generating an output signal including the biometric data, using the biometric sensor (biometric data is outputted form electrodes 220-a-1/2 to electronics package 210); receiving the output signal at a control device ([0035] electronics package 210), using a bridge connector coupling the control device to the biometric sensor (Fig 2-3, holder 205 and package receptor 215), the bridge connector comprising: a first data port configured to be removably coupled to the control device (Fig 3 and [0042], conductive attachments 310-a-1 to 310-a-3); a second data port configured to be removably coupled to the biometric sensor (Fig 3 and [0042]; 305-a-1 and 305-a-2); and a flexible planar body comprising at least one signal pathway interconnecting the first data port to the second data port (Fig 3 holder 205-a with conductive wire 315-a; [0039] disclosing holder made of flexible material), wherein: the first and second data ports are configured to transmit biometric data from the biometric sensor to the control device ([0042]), using the at least one signal pathway (wires 315-a-1 and 315-a-2 transmit biometric data), and wherein at least one of: (i) the bridge connector is configured to provide a voltage to the biometric sensor from a power source in the control device ([0082] disclosing electronics package 210 including a battery), and (ii) the biometric sensor is configured to transmit at least some of the biometric data to the control device in a passive manner without consuming power from the power source (examiner notes this limitation is not required to be met by the prior art given the alternative recitation using “at least one of: (i) and (ii)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Bryenton (U.S. PGPub No. 2005/0192488).
Regarding claims 3 and 15, Russell teaches the device of claims 1 and 14 as stated above. 
Russell fails to teach wherein the biometric sensor is configured to transmit the at least some of the biometric data to the control device in a passive manner without consuming power from the power source.
In related prior art, Bryenton teaches a similar device wherein the biometric sensors are configured to transmit the at least some of the biometric data to the control device in a passive manner without consuming power from the power source (Fig 2 and [0065], ECG sub system 32 allows for passive transmission of a small ECG signal of 4 mV or less). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Russell in view of Bryenton to incorporate the circuitry to allow for the passive transmission of at least some of the biometric data to arrive at the device of claims 3 and 15. Doing so would advantageously allow for the device to transmit ECG data without use of battery power ([0065]).
Regarding claims 4-5, in view of the combination of claim 3 above, Russell further teaches wherein the biometric sensor is configured to transmit the at least some of the biometric data to the control device based on detecting electrical changes in skin of a patient (Figs 2-3 and [0035], electrodes 220-a-1/2 are configured to transmit ECG signals based on detecting said signals on the skin); wherein the at least some of the biometric data comprises an electrocardiogram (ECG) trace ([0035]), and wherein the power source is configured to amplify the ECG trace ([0082], battery powers electronic package 210 to process ECG traces, including amplification as is known for ECG signal processing).
Regarding claim 18, Russell teaches the method of claim 17 as stated above. Russell further teaches wherein the biometric sensor is configured to transmit the at least some of the biometric data to the control device based on detecting electrical changes in skin of a patient (Figs 2-3 and [0035], electrodes 220-a-1/2 are configured to transmit ECG signals based on detecting said signals on the skin); wherein the at least some of the biometric data comprises an electrocardiogram (ECG) trace ([0035]), and wherein the power source is configured to amplify the ECG trace
Russell fails to teach wherein the biometric sensor is configured to transmit the at least some of the biometric data to the control device in a passive manner without consuming power from the power source based on detecting electrical charges in skin of the patient.
In related prior art, Bryenton teaches a similar device wherein the biometric sensors are configured to transmit the at least some of the biometric data to the control device in a passive manner without consuming power from the power source (Fig 2 and [0065], ECG sub system 32 allows for passive transmission of a small ECG signal of 4 mV or less). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Russell in view of Bryenton to incorporate the circuitry to allow for the passive transmission of at least some of the biometric data to arrive at the method of claim 18. Doing so would advantageously allow for the device to transmit ECG data without use of battery power ([0065]).
Claim(s) 6, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. PGPub No. 2015/0094558).
Regarding claims 6, 16, and 19, Russell teaches the device of claim 1, 14, and 17 as stated above and further teaches wherein the flexible planar body is formed from polymer, foam, paper, or TyvekTM ([0039]) and further discloses embodiments in which the holder may ideally be stretchable ([0041]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planar body of Russell to incorporate a planar body having a modulus of elasticity between 0.5 and 8 MPa. Doing so would have been obvious to one of ordinary skill in the art in light of Russell’s material selection for the planar body including well-known elastic materials with low elastic moduli ([0039]) to yield the predictable result of providing the planar body with the ability to stretch and deform as needed. 
Regarding claim 13, Russell teaches the device of claim 12 as stated above.
Russell discloses substantially all the limitations of the claim(s) except wherein two of the data ports on the second surface are separated by a distance from sixty (60) millimeters to one-hundred millimeters. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the conductive junctions 305-a-1 and 305-a-2 to be 60 to 100 mm apart from each other, since applicant has not disclosed that the distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any separation distance.
Claim(s) 7-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Cross (U.S. PGPub No. 2008/0288026).
Regarding claim 7 and 20, Russell teaches the device of claim 1 and 17 as stated above and further teaches wherein the bridge connector further comprises first and second mechanical fasteners configured to removably couple the first data port to the control device (Fig 3 and [0042], conductive attachments 310-a-1, 310-a-2, 310-a-3 ).
Russell fails to explicitly teach wherein the first mechanical fastener extends through the flexible planar body at an opening and couples with the second mechanical fastener.
In related prior art, Cross teaches a similar device wherein a similar first mechanical fastener extends through the flexible planar body at an opening and couples with the second mechanical fastener (Fig 2, snaps 48 define two mechanical fasteners that extend through flexible planar body 66) to removably couple the first data port to the control device (Fig 2 snap post 58 of snap top 54 configured to connect to corresponding receptacle of control device [0047]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical fasteners of Russell in view of Cross to incorporate the first and second mechanical fasteners extending through the flexible planar body at an opening to couple with the second mechanical fastener to arrive at the device of claims 7 and 20. Doing so would be obvious to one of ordinary skill in the art as the use of corresponding male and female snap fasteners to mechanically and electrically connect fasteners across a substrate to a control device is well-known in the art to yield the predictable result of electrically connecting a sensing electrode with a corresponding controller or processing device.
Regarding claim 8, Russell further teaches wherein the first data port comprises the first mechanical fastener configured to removably interface with a plug of the control device (Fig 3 and [0042], conductive attachments 310-a-1 define rivets to connect with plug of electronics package 210).
Regarding claim 9, Russell further teaches wherein the second data port comprises a third mechanical fastener configured to removably interface with a mechanical connector of the biometric sensor (conductive junction 305-a-1 mechanically connect to electrodes 220).
Regarding claim 10, Russell teaches the device of claim 1 as stated above.
Russell fails to explicitly teach wherein the flexible planar body comprises a thickness in a range from one-hundred microns to five millimeters.
In related prior art, Cross teaches a similar device wherein a similar flexible planar body comprises a thickness of a similar flexible planar body is less than 10 mm ([0040] disclosing thickness of electromechanical interface 26 being less than 10 mm; examiner notes less than 10 mm overlaps with 0.1 to 5 mm).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Russell in view of Cross to use a thickness in a range from one hundred microns to five millimeters as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794